UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
ROSANNE KAPLAN DINOLA,

                Plaintiff,

          - against -                       MEMORANDUM AND ORDER

BOARD OF EDUCATION OF THE CITY                 15 Civ. 8139 (NRB)
SCHOOL DISTRICT OF THE CITY OF
NEW YORK a/k/a THE NEW YORK CITY
DEPARTMENT OF EDUCATION, LINDA SPADARO,
and EILEEN DAVIES,

                Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff Rosanne Kaplan-DiNola brings this action against

the Board of Education of the City School District of the City of

New York (the “Board”), Linda Spadaro, and Eileen Davies, claiming

that she was subjected to a hostile work environment, disparate

treatment, retaliation, and constructive discharge on account of

her sexual orientation in violation of the New York State Human

Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 296 et seq., the New York

City Human Rights Law (“NYCHRL”), N.Y. Administrative Code §§ 8-

101, et seq., and the Equal Protection Clause of the Fourteenth

Amendment of the United States Constitution pursuant to 42 U.S.C.

§ 1983.




                                1
                                     I.    Background

       We   begin      with    a   brief    summary    of    the    relevant      facts.1

Plaintiff was a teacher at P.S. 207 from 1992 until May of 2016.

Parties’ Rule 56.1 Stat. ¶ 6.2              Defendant Spadaro was the principal

of P.S. 207 from approximately 2004 until her retirement in 2015,

after which Davies became acting principal of the school.                          Id. at

¶¶ 12, 13; Pl.’s Rule 56.1 Counterstmt. ¶ 13.1.                      Defendant Davies

was appointed as the principal of P.S. 207 in February 2015.                        Vinci

Decl. Ex. 2 (ECF No. 79-2) at 1.

       Plaintiff, who describes herself as a “homosexual,” alleges

that   throughout        her   tenure      as    teacher    at     P.S.   207    she   was

“discriminated against by [Spadaro and Davies] on the basis of her

sexual      orientation        and    retaliated       against      for    her    lawful

complaints of sexual orientation discrimination, harassment, and

a hostile work environment.”               Pl.’s 56.1 Rule Counterstmt. ¶ 3.2.

In   particular,        plaintiff     alleges     that,     once    defendant      Davies

became the full-time principal of P.S. 207, she took the following

actions     in    an    attempt      to    terminate    plaintiff:        (1)    accusing

plaintiff        of    corporal      punishment     and     impugning      plaintiff’s

reputation and abilities as an educator, Am. Compl. ¶ 69; (2)



      1     In addition to the parties’ respective Local Rule 56.1 Statements
(ECF Nos. 75, 80), the Court relies on the declarations of Tomasz Pacholec,
Nov. 14, 2018 (ECF No. 72), and Gabrielle M. Vinci, Dec. 14, 2018 (ECF No. 79),
and the exhibits annexed thereto.
      2     “Parties’ Rule 56.1 Statements” refer to Defendants’ Rule 56.1
Statement (ECF No. 75) and Plaintiff’s Rule 56.1 Counterstatement (ECF No. 80).

                                             2
giving plaintiff’s lesson plans unsatisfactory ratings, id. at

¶ 70;   (3)    routinely     threatening      plaintiff       with   disciplinary

action, id. at ¶ 71; and (4) launching disciplinary proceedings

under Section 3020-a of New York Education Law.                 Id. at ¶ 72.

       Plaintiff   initiated     this       action    on   October    15,     2015,

asserting     claims    of     discrimination         based    on    her     sexual

orientation.       See ECF No. 1.            Thereafter, on May 12, 2016,

plaintiff was served of a Notice of Determination of Probable Cause

of Education Law Section 3020-a Charges (“Section 3020-a Notice”).

Vinci Decl. Ex. 5 (ECF No. 79-5); Pl.’s Rule 56.1 Counterstmt. ¶

6.1.    The Section 3020-a Notice contained eleven specifications

against plaintiff (“3020-a Charges”), alleging inter alia, that

plaintiff     failed   to    adequately     plan     and/or    execute     separate

lessons on a number of dates spanning from October 2013 through

May 2016.      Vinci Decl. Ex. 5 (ECF No. 79-5) at 3.                       Shortly

thereafter, on May 20, 2016, plaintiff resigned, citing her need

“to escape the discrimination and retaliation [she] continue[d] to

experience on a daily basis.”3          Id. Ex. 4 (ECF No. 79-4).             After

resigning from her position, plaintiff amended the Complaint to

assert a constructive discharge claim.               See ECF No. 29.




      3     The Section 3020-a Notice states that plaintiff could “elect to
request a hearing before an impartial hearing officer” within ten days of
receipt.   Vinci Decl. Ex. 5 (ECF No. 79-5).    Neither the Complaint nor the
record indicates that plaintiff requested a hearing.

                                        3
      The Board of Education previously moved for summary judgment

on all of the plaintiff’s claims against it on the legal ground

that a principal could not be a “final policymaker” for purposes

of imposing municipal liability.       See ECF No. 71.   The Court denied

the motion in its entirety, concluding that a principal can be a

“final policymaker” in certain circumstances and whether such

circumstances exist in this case is a question of fact, the

resolution of which is not apparent from the record.         See ECF No.

88.   At a pretrial conference held on June 3, 2019, new counsel

for defendants raised a legal issue that is the subject of this

motion.

      Defendants now move for summary judgment on the plaintiff’s

constructive discharge claim, arguing that it should be dismissed

as a matter of law because such claim is foreclosed by her decision

to resign rather than engaging in the then pending Section 3020-a

proceedings.   See ECF No. 98.     At bottom, the question presented

by defendants in this motion is a question of law as the parties

do not dispute that plaintiff resigned after receiving the Section

3020-a Notice without engaging any further in the process under

New York Education Law Section 3020-a.




                                   4
                              II.     Discussion

1. New York Education Law Section 3020-a

       Defendants     maintain      that       plaintiff    is       precluded     from

asserting a constructive discharge claim as a matter of law because

she resigned without engaging in the Section 3020-a proceedings.

       One of the cases cited by defendants in support of their legal

position is Bailey v. New York City Bd. of Ed., 536 F. Supp. 2d

259 (E.D.N.Y. 2007).4 In Bailey, charges were issued under Section

3020-a against the plaintiff, an African-American teacher employed

by the New York City Board of Education.                Id. at 262.      The charges

related to the plaintiff’s failure to report his prior arrest and

conviction for criminal possession of a weapon on his fingerprint

referral form, which the plaintiff was required to submit upon

returning from a sabbatical leave.                Id.    About a year after the

charges    were     issued,   the    plaintiff          filed    a    discrimination

complaint with the Equal Employment Opportunity Office.                          Id. at

263.    Eventually, the plaintiff retired from the Board, rather

than challenge the charges against him at the hearing, which was



      4     Although the plaintiff in Bailey asserted discrimination claims
under Title VII of the Civil Rights Act of the Civil Rights Act of 1964 (“Title
VII”), Bailey is applicable here because the hostile work environment claims—
which the plaintiff’s constructive discharge claim is a type of—are identical
under Title VII, NYSHRL and NYCHRL. Hyek v. Field Support Services, Inc., 461
F.App’x 59, 59 (2d Cir. 2012) (“Claims brought under the NYSHRL are analyzed
identically and the outcome of an employment discrimination claim made pursuant
to the NYSHRL is the same as it is under Title VII.”)(citations omitted);
E.E.O.C. v. Bloomberg L.P., 29 F. Supp. 3d 334, 339 (S.D.N.Y. 2014) (“New York
state courts have articulated an NYCHRL constructive discharge standard that is
identical to the Title VII standard.”).

                                           5
scheduled to take place in a month.                     Id. at 264.       The plaintiff

subsequently brought a lawsuit against the Board, superintendent

and school administrator at his school, alleging that: (1) he was

treated worse than Caucasian teachers in the rubber room; (2) the

decision to bring charges against him was discriminatory; and

(3) he was constructively discharged.                    Id. at 263; 266.          Moving

for summary judgment, the defendants argued that the plaintiff

could not claim constructive discharge because he voluntarily

retired.      Id. at 266.          The court granted summary judgment for the

defendants on two grounds: (1) bringing charges under Section 3020-

a   in    itself   did       not    create    an    intolerable      work       atmosphere

converting      the   plaintiff’s            resignation      into    a    constructive

discharge; and (2) a resignation cannot later be construed as a

constructive       discharge        when     an    employee   resigns       rather   than

respond to disciplinary charges.                  Id.

         We find the reasoning of Bailey compelling because permitting

a plaintiff to avoid contesting the charges under Section 3020-a,

but nonetheless to proceed in litigation as if the charges were

without merit and filed only for discriminatory reasons, would be

wholly unwarranted. A plaintiff who chooses not to contest charges

should not be treated as if she had successfully contested the

charges.       Such      a    result    is    wholly     illogical        and    would   be




                                              6
prejudicial to the Board.5      As in Bailey, plaintiff here resigned

after receiving the 3020-a Notice rather than challenge the charges

specified therein at a hearing, to which plaintiff was statutory

entitled.     Therefore, plaintiff is precluded as a matter of law

from basing her constructive discharge claim on the filing of

Section 3020-a Charges.

     The reasoning of Bailey equally applies to individual charges

contained in a Section 3020-a Notice as well.          Here, Specification

1 in the 3020-a Notice charged plaintiff with failure to adequately

plan and/or execute separate lessons on a number of dates ranging

from October 2013 through May 2016.          Vinci Decl. Ex. 5 (ECF No.

79-5) at 3.    Because Davies became the Full-Time Principal of P.S.

207 in around February 2015, Pl.’s Rule 56.1 Counterstmt. ¶ 13.2,

Specification 1 in the 3020-a Notice in fact covers the allegedly

discriminatory    unsatisfactory     ratings   given   by   Davies   to   the

plaintiff’s lesson plans, and plaintiff could have sought redress

by challenging Specification 1 at the Section 3020-a hearing.6

Therefore, plaintiff is also precluded as a matter of law from




     5      The Court further notes that another court in this District has
reached the same conclusion as Bailey. See Carmellino v. District 20 of New
York City Dept. of Ed., 03 Civ. 5942 (PKC), 2006 WL 2583019, at *4 (S.D.N.Y.
Sept. 6, 2006) (“an employee is not constructively discharged when he or she
resigns rather than respond to disciplinary charges.”).
      6     As the Bailey court did, the Court notes that nothing in the text
of New York Education Law Section 3020-a suggests that plaintiff would have
been prohibited from challenging a charge as discriminatory. See Bailey, 536
F. Supp. 2d at 266.

                                     7
basing    her   constructive    discharge   claim      on    defendant   Davies’

ratings of her lesson plans.7

2. Adequacy of Pleading a Constructive Discharge Claim with the
   Remaining Allegations

       Having concluded that plaintiff is precluded as a matter of

law from basing her constructive discharge claim based on the fact

that Section 3020-a charges were filed against her and based on

her claim that Davies’ unsatisfactory ratings on her lesson plans

were   the    product   of   discrimination,      we   now   consider    whether

plaintiff’s     remaining    allegations    are    sufficient      to    state   a

constructive discharge claim.

       “An employee is constructively discharged when his employer,

rather than discharging him directly, intentionally creates a work

atmosphere so intolerable that he is forced to quit involuntarily.”

Terry v. Ashcroft, 336 F.3d 128, 151-52 (2d Cir. 2003) (emphasis

added).      The first part of this standard requires a showing that

“employers acted with the specific intent to prompt employees’

resignations.”     Petrosino v. Bell Atlantic, 385 F.3d 210, 229 (2d

Cir. 2004).      The second part—the intolerable level of the work

conditions—is “assessed objectively by reference to a reasonable

person in the employee’s position.”         Id. at 230.       Because the Court


      7     This conclusion is consistent with the well-established principle
in this Circuit that an employee cannot claim a constructive discharge “where
[she] had an avenue through which [she] could seek redress for the allegedly
‘intolerable’ work atmosphere leading up to [her] resignation, but failed to
take advantage thereof.” Silverman v. City of New York, 216 F. Supp. 2d 108,
115 (E.D.N.Y. 2002), aff’d, 64 F.App’x 799 (2d Cir. 2003).

                                      8
is evaluating sufficiency of allegations in the amended complaint,

the Court accepts all factual allegations in the complaint as true

and draws all reasonable inferences in the plaintiff’s favor.

Littlejohn v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015).

      Applying   these    standards    here,      the   Court   concludes   that

plaintiff has failed to state a constructive discharge claim.                 As

discussed above, plaintiff identifies a number of actions by

defendant Davies as ones pursued in “attempt at terminating”

plaintiff’s employment.        Am. Compl. (ECF No. 29) at ¶ 68.             The

Court has already concluded that the bringing of Section 3020-a

charges, which included the alleged discriminatory ratings of her

lesson plans, cannot constitute the basis of the plaintiff’s

constructive discharge claim.         Accordingly, the only allegations

of intentional acts aimed at prompting the plaintiff’s resignation

that plaintiff may rely on are: (1) falsely accusing plaintiff of

corporal punishment, id. at ¶ 69,8 and (2) routinely threatening

plaintiff with disciplinary action.          Id. at ¶ 71.

      However, these allegations, even if true and considered in

combination, are insufficient to state a constructive discharge

claim because they do not create a work environment that is “so

intolerable      that    [plaintiff       would     be]    forced    to     quit


      8     In paragraph 69 of the amended complaint, plaintiff also alleges
that defendant Davies “continued to impugn Plaintiff’s reputation and abilities
as an educator.” This allegation, however, is a conclusory allegation without
any factual predicate as plaintiff does not allege which actions defendant
Davies took to impugn her reputation and abilities as an educator.

                                      9
involuntarily.”    Terry, 336 F.3d at 151-52.            First, “threats of

disciplinary action . . . do not constitute adverse employment

actions in the absence of other negative results such as a decrease

in pay or being placed on probation.”         Honey v. County of Rockland,

200 F. Supp. 2d 311, 320 (S.D.N.Y. 2002). Here, plaintiff only

alleges that defendants “routinely threatened [plaintiff] with

disciplinary action” without any allegation of defendants taking

any   further   action—apart   from     filing    Section   3020-a    Charges,

which, for the reasons stated above, plaintiff may not rely upon.

Moreover, courts in this District have held that making a false

accusation is an insufficient basis for a constructive discharge

claim, even when combined with other allegedly discriminatory

actions.    See, e.g., Henry v. NYC Health & Hosp. Corp., 18 F. Supp.

3d 396, 407 (S.D.N.Y. 2014) (concluding that falsely charging the

plaintiff of sleeping at work does not constitute an adverse

employment action because there was no allegation that any negative

consequence followed from that accusation); Harewood v. New York

City Dep’t of Ed., No. 18 Civ. 5487 (KPF), 2019 WL 3042486, at *5-

7 (S.D.N.Y. May 8, 2019) (concluding the allegation of the school

principal    falsely   accusing   the      teacher   plaintiff   of   corporal

punishment of a student, combined with other allegations, was

insufficient to state a claim of hostile work environment, let

alone a constructive discharge claim).           Therefore, considering the



                                      10
